

116 HRES 82 IH: Establishing the Congressional Gold Star Fellowship Program for the placement in offices of Members of the House of Representatives of children, spouses, and siblings of members of the Armed Forces who are hostile casualties or who have died from a training-related injury.
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 82IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. Kelly of Mississippi submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONEstablishing the Congressional Gold Star Fellowship Program for the placement in offices of Members
			 of the House of Representatives of children, spouses, and siblings of
			 members of the Armed Forces who are hostile casualties or who have died
			 from a training-related injury.
	
		1.Congressional Gold Star Fellowship Program
 (a)EstablishmentThere is established in the House of Representatives the Congressional Gold Star Fellowship Program (hereafter in this resolution referred to as the Program) under which, under the direction of the Chief Administrative Officer of the House of Representatives, an eligible individual may serve a 12-month fellowship in the office of a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress).
 (b)Exclusion of appointees for purposes of limit on number of employees in Member officesAny individual serving a fellowship under the Program in the office of a Member shall not be included in the determination of the number of employees employed by the Member under section 104(a) of the House of Representatives Administrative Reform Technical Corrections Act (2 U.S.C. 5321(a)).
 (c)Placement in Member offices in District of Columbia or congressional district of MemberAn individual may serve a fellowship under the Program at the Member’s office in the District of Columbia or the Member’s office in the congressional district the Member represents.
			(d)Eligibility
 (1)In generalAn individual is eligible to serve a fellowship under the Program if the individual is the child (including a stepchild), spouse, or sibling of a member of the Armed Forces who is a hostile casualty or died from a training-related injury.
 (2)DefinitionsIn this subsection, the terms hostile casualty and training-related injury have the meanings given those terms in section 2402(b) of title 38, United States Code. (e)RegulationsThe Program shall be carried out in accordance with regulations promulgated by the Committee on House Administration.
			